Citation Nr: 1802798	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-15 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right ankle condition, claimed as an ankle condition to include sprains/strains.

2.  Entitlement to service connection for a right hip condition, status post total hip replacement, and including as secondary to a right ankle condition.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse
ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1973 to November 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2013 and January 2016 decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board at a hearing in October 2017.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claims.  The Veteran submitted additional evidence in December 2017 without a waiver.  For all substantive appeals received on or after February 2, 2013, any evidence submitted to the Board shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  38 U.S.C. § 7105(e) (2012).  As the Veteran filed his VA Form 9, Substantive Appeal, in these matters in May 2014 and October 2017, a waiver is unnecessary.  

The issue seeking service connection for a right hip condition, status post total hip replacement, and including as secondary to a right ankle condition and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required. 




FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's right ankle disability is causally or etiologically related to his service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right ankle disability have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Any error in notice or assistance on the claim of service connection for a right ankle disability is harmless given the favorable determination.

II.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 
In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease, including arthritis, manifests to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

38 U.S.C. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Turning to the merits of the Veteran's claim for service connection for a right ankle condition, the evidence of record supports that the Veteran meets the first two elements of direct service connection.  The February 2014 VA examiner diagnosed the Veteran with minimal degenerative changes of the right ankle.  Further, a right ankle MRI in May 2012 shows mild degenerative arthritic changes, and a March 2015 MRI shows degenerative osteoarthritis.  Thus, the Veteran has a current right ankle disability. 


As to the in-service incurrence element, service treatment records illustrate that in February 1975 the Veteran suffered a fall where he injured his right ankle.  The February 1975 X-ray showed soft tissue swelling.  The Veteran had a short leg cast applied to his right lower extremity and was hospitalized for five days, and the Veteran complained of pain and swelling upon the removal of the cast in March 1975.  Therefore, the evidence supports the Veteran suffered a right ankle injury in service.

In regards to medical nexus between the current disability and the in-service injury, in October 2017, a private orthopedic surgeon, Dr. D.M., opined that "it is at least as likely as not that the Veteran's present right ankle/foot condition is the direct result of the injury he sustained when he fell approximately 20-25 feet and landed on one of the concrete decks of the USS Midway."  Dr. D.M. based his opinion on a review of the record and an October 2017 telephone interview with the Veteran.  Dr. D.M. reasoned that ankle sprains can cause damage to the articular surface of the ankle joint.  He explained that the fact that it took 12 or 13 years for the Veteran's ankle injury to become symptomatic is not unusual given the sedentary nature of his employment in service and post-service aside from the few months he spent working construction, and that he did not suffer any injuries to his right ankle post-service.  He indicated that these circumstances helped delay the onset of his ankle symptoms.

The Board acknowledges that following a February 2014 VA examination, the examiner opined the Veteran's right ankle disability was less likely than not incurred in or caused by the Veteran's service.  The examiner reasoned that there is evidence of an in-service injury in 1975, but the exit physical is silent as to any right ankle disability and that there was nothing in service showing a problem after the ankle injury healed.  Further, the examiner reasoned that there is no evidence showing an ankle problem again until 2012.  She also noted that the Veteran only had minimal degenerative changes and opined that if his degenerative changes were from an injury in 1975, it was most likely the changes were due to normal age progression.

In addition, following a March 2015 VA surgery consultation, Dr. R.W. opined the Veteran's degenerative changes in his right ankle more likely stem from ongoing abuse of the foot and ankle from working construction and the irregular terrain of working in agricultural environments than from his fall during service.  The rationale for this opinion that Dr. R.W. provided is that the Veteran had limited treatment following the fall in service.  The Board places less weight on this opinion based on the limited rationale in support of the opinion.

The Board places equal weight of probative value on the October 2017 private opinion and the February 2014 VA opinion.  Therefore, as the record contains medical opinions both for and against the Veteran's claim, the Board finds that the evidence of record is in equipoise as to whether there is a nexus between the Veteran's current right ankle disability and military service.  In such cases, all reasonable doubt is resolved in favor of the Veteran.  As such, service connection for a right ankle disability is granted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right ankle disability is granted.


REMAND

The Veteran contends he is entitled to service connection for a right hip condition secondary to his right ankle disability.  See Attorney Brief dated October 6, 2017.  Prior to the Board granting service connection for the Veteran's right ankle disability in this decision, the Veteran was service connected solely for tinnitus.  

The Veteran was afforded a VA examination for his right hip condition in January 2016.  The examiner diagnosed the Veteran with a right hip condition and noted the Veteran had a total hip replacement in 2008.  In response to the question of whether the Veteran's right hip condition is approximately due to or the result of his right ankle condition, the examiner opined that the Veteran's right hip condition is less likely than not proximately due to or the result of the Veteran's right ankle condition.  The examiner noted that medical literature was reviewed and explained that the right ankle condition did not cause the right hip condition, because the ankle injury was not severe enough.  He concluded the hip condition was due to wear and tear caused by his age and strenuous civilian job after service.  The Board finds this opinion to be inadequate as the examiner did not address whether the Veteran's right ankle disability aggravates the Veteran's right hip condition per 38 C.F.R. § 3.310(b).  Therefore, remand for an additional examination and opinion as to secondary service connection is necessary.

In addition, since the Veteran is only now service-connected for his right ankle disability, remand is necessary to afford the AOJ opportunity to address the Veteran's claim for a right hip condition secondary to his now service-connected right ankle disability.    

As for the issue of entitlement to TDIU, the Veteran has not filed an application for TDIU.  However, in October 2017 and December 2017 written arguments, the Veteran's attorney raised the issue of entitlement to TDIU due to service-connected disabilities.  The issue of entitlement to a TDIU is inextricably intertwined with the implementation of the award of service connection for a right ankle disability and the pending claim of service connection for a right hip condition.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).  Therefore, the AOJ should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from August 2017 onward.

Additionally, with any needed assistance from the Veteran, obtain any identified outstanding private treatment records.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After any records obtained have been associated with the electronic claims file, schedule the Veteran for a VA orthopedic examination with a clinician with appropriate expertise in order to properly assess the Veteran's right hip.

After completing all indicated tests and studies, the examiner is to answer the following questions:

A) Provide a diagnosis for any right hip disability that has existed during the pendency of the claim (since November 2015).

B)  Please identify the likely etiology of each diagnosed right hip disability.  Specifically, respond to the following questions for each diagnosed disability:

i)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed right hip disability is caused by the Veteran's service-connected right ankle disability?

ii)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed right hip disability is aggravated (that is, any increase in severity beyond the natural progress of the condition as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected right ankle disability?  

If the Veteran's current right hip disability has been aggravated by his service-connected right ankle disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Ensure that all notice and assistance obligations are satisfied concerning the claim for a TDIU.  Forward the appropriate form (VA Form 21-8940) to the Veteran for completion, and undertake any development necessary for this claim.

4.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


